Exhibit 10.5

 

CH2M HILL Companies, Ltd.

Amended and Restated Deferred Compensation Plan

 

ARTICLE I

INTRODUCTION

 

1.1 Establishment.  CH2M HILL Companies, Ltd., a Delaware corporation, hereby
establishes the CH2M HILL Companies, Ltd. Amended and Restated Deferred
Compensation Plan effective as of January 1, 2011, for the purpose of providing
Participants with an opportunity to defer compensation that would otherwise be
currently payable to Participants.  This Plan constitutes an unsecured promise
by the Company to pay benefits in the future.  Participants in the Plan shall
have the status of general unsecured creditors of the Company.  Any amounts set
aside to defray the liabilities assumed by the Company will remain the general
assets of the Company and will remain subject to the claims of the Company’s
creditors until such amounts are distributed to the Participants.  The Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended.  This Plan amends, restates, supersedes
and combines into a single document the Restated and Amended Deferred
Compensation Plan, previously amended and restated as of January 1, 2005 and the
Executive Deferred Compensation Plan, previously amended and restated as of
January 1, 2005.

 

1.2 Purposes.  The purposes of the Plan are to provide Participants with added
incentives to continue in the long-term service of the Company, to provide a
financial incentive that will help the Company attract, retain and motivate the
Employees, and to recognize the valuable services performed on its behalf by
certain employees of the Company and Affiliated Companies.

 

1.3 Regulatory Changes.  It is the intention of the Company to administer this
Plan as it applies to all amounts deferred after January 1, 2005 in accordance
with the requirements of Section 409A; and to administer this Plan as it applies
to all amounts deferred prior to January 1, 2005 without regard to the
requirements of Section 409A, to the extent that Section 409A so permits.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

2.1 “Account” means a recordkeeping account under the Plan for a Participant as
set forth or established in Section 4.1.

 

2.2 “Affiliated Companies” means any corporation, limited liability company,
partnership or other business entity or division or department of an entity,
having employees to whom the Plan Sponsor has extended (with the acceptance of
such entity), and, if such ownership level is less than 50%, for legitimate
business reasons, the benefits of this Plan, or any successor entities of such
an entity. and in which the Plan Sponsor owns directly or indirectly at least
20% of the entity.

 

2.3 “Annual Incentive Pay” means any payments or bonuses awarded under the CH2M
HILL Companies, Ltd. Annual Incentive Plan  or other annual incentive
remuneration to be paid to the Participant by the Company and Affiliated
Companies which is payable in cash or Stock as approved by the Committee.

 

2.4 “Base Salary” means the annual base salary of the Employee effective on
January 1 of the Plan Year, excluding distributions from nonqualified deferred
compensation plans, bonuses, other Incentive Pay paid to the Employee by the
Company and Affiliated Companies, commissions, fringe benefits, equity awards,
relocation expenses, non-monetary awards, automobile and other allowances and
compensation paid during any period of disability as determined under the
Company’s short term or long term disability plan.  Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income pursuant to a cafeteria plan or 401(k) plan
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Employee.

 

2.5 “Beneficiary” means the person or persons or other entity or entities that
have been designated by the Participant to receive, after the Participant’s
death, benefits under the Plan in accordance with the terms of the Plan.  The
designation by the Participant must be on forms prescribed by the Company and
must be filed with the Company.  If the Participant fails to designate a
Beneficiary, or if the designated Beneficiary fails to survive the Participant,
the benefits due hereunder shall be paid to the Participant’s estate. 
Beneficiary designations may be revoked or changed by filing a new Beneficiary
designation with the Company.

 

2.6 “Board” means the Board of Directors of the Plan Sponsor.

 

2.7  “Cause” shall mean a Participant’s:

 

(i)  conviction for commission of a felony or a crime involving moral turpitude;

 

--------------------------------------------------------------------------------


 

(ii) willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or its subsidiaries or affiliates; or

 

(iii) willful neglect or gross misconduct in the performance of the
Participant’s duties hereunder (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness).

 

No act, or failure to act, on the part of the Participant shall be deemed
“willful” unless done, or omitted to be done, by the Participant without
reasonable belief that his action or omission was in the best interest of the
Company.

 

2.8  “CEO” means the Chief Executive Officer of CH2M HILL Companies, Ltd.

 

2.9  “CHRO” means the Chief Human Resources Officer of CH2M HILL Companies, Ltd.

 

2.10  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.11 “Committee” means a committee established under Article VIII of the Plan.

 

2.12 “Company” means the Plan Sponsor and the Affiliated Companies.

 

2.13  “Compensation” means Base Salary and Incentive Pay.

 

2.14  “Constructive Termination” means, without the Participant’s express
written consent, the occurrence of any of the following:

 

(i)  Change in Responsibilities.  (1) The assignment to the Participant of any
duties or responsibilities inconsistent in any material adverse respect with the
Participant’s position(s), duties, responsibilities or status immediately prior
to such Change of Control (including any diminution of such duties or
responsibilities); or (2) a material adverse change in the Participant’s
reporting responsibilities, titles or offices with the Plan Sponsor or successor
as in effect immediately prior to such Change of Control.

 

(ii)  Change in Compensation.  Any material reduction by the Plan Sponsor or
successor in the Participant’s total compensation package, including any
material adverse change in the annual salary, the incentive bonus ranges and
targets as compared to the compensation package in effect immediately prior to
such Change of Control.

 

(iii)  Change in Location.  Any requirement of the Plan Sponsor or successor
that the Participant (1) be based anywhere more than 25 miles from the facility
where the Participant is located at the time of the Change of Control; or
(2) travel on the Plan Sponsor’s or successor’s business to an extent
substantially greater than the travel obligations of the Participant immediately
prior to such Change of Control.

 

--------------------------------------------------------------------------------


 

(iv) Material Breach.  Any other action or inaction that constitutes a material
breach by the Company of the agreement under which the Participant provides
services.

 

(v)  Assumption of this Agreement.  The failure of the Plan Sponsor to assign
and obtain the assumption of the Participant’s Change of Control Agreement from
any successor.

 

Inadvertent Action.  An action taken in good faith and which is remedied by the
Plan Sponsor or successor within 30 calendar days after receipt of notice
thereof given by the Participant shall not constitute Constructive Termination. 
The Participant must provide notice of termination of employment within 30
calendar days of the Participant’s knowledge of an event constituting
Constructive Termination or such event shall not constitute Constructive
Termination.

 

2.15  “Deferral Election Form” means the form pursuant to which the Participant
elects to reduce his Base Salary or Incentive Pay.

 

2.16  “Director” means a member of the Board.

 

2.17  “Effective Date” means the effective date of this amendment and
restatement Plan which is January 1, 2011

 

2.18  “Employees” means those individuals who are employed by the Company or any
of the Affiliated Companies.

 

2.19  “Employer” means the Company and/or any of its subsidiaries and any
Affiliated Companies (now in existence or hereafter formed or acquired).

 

2.20  “Fair Value” means the price per share denominated in United States
dollars, as determined by the Board from time to time, on the date Fair Value is
being determined, in accordance with Section 409A.

 

2.21  “Incentive Pay” means any payments or bonuses awarded under the CH2M HILL
Companies, Ltd. Annual Incentive Plan (as applicable), CH2M HILL
Companies, Ltd.  Long Term Incentive Plan, or other incentive remuneration to be
paid to the Participant by the Company and Affiliated Companies which is payable
in cash or Stock as approved by the Committee.

 

2.22  “Key Employee” shall mean any Participant who is a “specified employee”
for purposes of Section 409A as determined annually by the Committee in
accordance with the Treasury Regulations.

 

2.23   “Long Term Incentive Pay” means any payments or bonuses awarded under the
CH2M HILL Companies, Ltd.  Long Term Incentive Plan, or other incentive
remuneration to be

 

--------------------------------------------------------------------------------


 

paid to the Participant by the Company and Affiliated Companies which is payable
in cash or Stock for multi-year performance periods, as approved by the
Committee.

 

2.24  “Participant” means an Employee designated by the Committee to participate
in the Plan.

 

2.25  “Performance-Based Compensation” means compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with the Treasury Regulations.

 

2.26 “Plan” means the CH2M HILL Companies, Ltd.  Deferred Compensation Plan.

 

2.27 “Plan Sponsor” means CH2M HILL Companies, Ltd.

 

2.28 “Plan Year” means the 12 consecutive month period ending each December 31.

 

2.29 “Retirement” means the termination of employment or significant reduction
in hours by the Participant on or after age 55 that constitutes a Separation
from Service.

 

2.30  “Section 409A” means Section 409A of the Code.

 

2.31  “Senior Executive” means a Participant who is eligible for the Company
Matching Contribution as determined by the Committee.

 

2.32 “Separation from Service” means a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death, as determined by the Committee in accordance with the
Treasury Regulations.  In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

 

(a)                   For a Participant who provides services to an Employer as
an Employee, a Separation from Service shall occur when such Participant has
experienced a termination of employment with such Employer.  A Participant shall
be considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and his or her Employer reasonably
anticipate that either (i) no further services will be performed for the
Employer after a certain date, or (ii) that the level of bona fide services the
Participant will perform for the Employer after such date will permanently
decrease to no more than 20% of the average level of bona fide services
performed by such Participant over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to

 

--------------------------------------------------------------------------------


 

reemployment with the Employer under an applicable statute or by contract.  If
the period of a military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Participant does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period.  In applying the
provisions of this paragraph, a leave of absence shall be considered a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer.

 

(b)                   Notwithstanding the foregoing provisions in this part (b),
if a Participant provides services for an Employer as both an Employee and as a
Director, to the extent permitted by the Treasury Regulations the services
provided by such Participant as a Director shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an Employee.

 

2.33  “Serious Financial Hardship” means an unforeseeable emergency causing
severe financial hardship to the Participant resulting from one or more of the
following:

 

(a)                   Accident or sudden and unexpected illness involving the
Participant, a member of the Participant’s immediate family or household or
another dependent, (as defined in Code Section 152).

 

(b)                   Loss of the Participant’s property due to casualty.

 

(c)                    Other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

(d)                   The need to pay for funeral expenses of a spouse,
beneficiary, or a dependent (as defined in Code Section 152(a)).

 

2.34  “Stock” means the common stock of the Plan Sponsor and any stock issued or
issuable subsequent to the Effective Date in substitution for the common stock.

 

2.35   “Termination Date” means the date on which the Participant Separates from
Service with the Company.

 

2.36  “Treasury Regulations” means the regulations promulgated under
Section 409A.

 

2.37  “Trust” means the CH2M HILL Companies, Ltd.  Deferred Compensation Trust
Agreement.

 

2.37  “Trustee” means the trustee pursuant to the CH2M HILL Companies, Ltd. 
Deferred Compensation Trust Agreement which is currently Wells Fargo Bank West,
National Association.

 

--------------------------------------------------------------------------------


 

ARTICLE III

PARTICIPATION

 

The Committee, in its sole discretion, shall designate the Employees who may
participate in the Plan for a Plan Year from among the Employees of the
Company.  The Employees who are eligible for designation for participation shall
be those Employees who are members of a select group of management or highly
compensated employees.  Participation in the Plan will be on a Plan Year by Plan
Year basis, and participation for any Plan Year will not, in and of itself,
entitle an Employee to participate for any other Plan Year.

 

ARTICLE IV

ACCOUNT AND DEFERRALS

 

4.1  Account.  The Company will maintain an Account for each Participant to
reflect the amount payable to the Participant under the Plan.  The Company shall
distribute benefit statements reflecting the current amount in the Participant’s
Account to the Participant on an annual basis.  Any amount that the Participant
elects to defer shall increase the balance in the Participant’s Account.  Any
amounts distributed to the Participant or the Participant’s Beneficiary shall
decrease the balance in the Participant’s Account.

 

4.2  Deferrals.  A Participant may elect to defer Compensation by submitting a
Deferral Election Form during the applicable enrollment periods established by
the Committee and set forth in Section 4.3.

 

Deferrals from Base Salary shall be withheld in substantially equal amounts from
Base Salary payable for the Plan Year for which the deferral is made.  Deferrals
from Incentive Pay shall be withheld from the Incentive Pay otherwise payable
for the Plan Year for which the deferral is made.

 

If any Participant Separates from Service for any reason during a Plan Year for
which compensation is to be deferred, the actual deferral specified in the
Participant’s election for the Plan Year shall be adjusted to equal the actual
amounts deferred prior to such separation.  Notwithstanding the foregoing, if a
Participant first becomes a Participant after the first day of a Plan Year, then
to the extent required by this Section 4.2, Section 409A and the Treasury
Regulations, the maximum amount of the Participant’s Base Salary or Incentive
Pay that may be deferred by the Participant for the Plan Year shall be
determined by applying the percentages, as determined by the Committee, to the
portion of such compensation attributable to services performed after the date
that the Participant’s deferral election is made.

 

4.3  Time and Method of Election to Defer.

 

(a)                                 A Participant may make a deferral election
at any time prior to the beginning of the Plan Year for Compensation for
services rendered during the Plan Year.  Any election so made shall be
irrevocable with respect to a Plan Year that has commenced, except that in the
event of Serious Financial Hardship, the

 

--------------------------------------------------------------------------------


 

Committee, in its sole discretion, shall have the power to cease further
deferrals by the Participant.  If no election is made, all Compensation shall be
paid on a regular basis during the Plan Year.  Election shall be made in writing
on the form provided by the Company.

 

(b)                                 An Employee who first becomes eligible to
participate in the Plan on or after the beginning of a Plan Year, as determined
in accordance with the Treasury Regulations, may be permitted to make an
election to defer the portion of Compensation attributable to services to be
performed after such election, provided that the Participant submits an election
form on or before the deadline established by the Committee, which in no event
shall be later than 30 days after the Participant first becomes eligible to
participate in the Plan.

 

(c)                                  Subject to the limitations described below,
the Committee may determine that an irrevocable deferral election for an amount
that qualifies as Performance-Based Compensation may be made by submitting an
election form on or before the deadline established by the Committee, which in
no event shall be later than 6 months before the end of the performance period.

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 4.3(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 4.3(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

4.4  Company Matching Contributions.  The Company shall contribute a matching
contribution based on each Senior Executive’s deferral contributions made
pursuant to Section 4.2 in an amount determined by the Committee.  This amount
may differ for different Senior Executives and may be based on Participant’s
Compensation in excess of the limitation imposed on compensation under Code
Section 401(a)(17) for the Plan Year (or another amount as determined by the
Committee).  The Company matching contribution shall only be allocated to the
Participant if the Participant is employed by the Company or an Affiliated
Company on the last day of the Plan Year and any matching contributions to the
Plan prior to the last day of the Plan Year shall be forfeited by any
Participant is not employed by the Company or an Affiliated Company on the last
day of the Plan Year.

 

4.5  Company Discretionary Contributions.  The Company may, at the discretion of
the Committee, contribute a discretionary contribution for any Plan Year to the
Account of any Senior Executive or Senior Officer in any amount determined by
the Committee.

 

4.6  Crediting of Earnings, Gain or Loss on Participant Account.  The
Participant’s Account shall be credited with earnings, gain or loss in
accordance with the provisions of this Section.

 

--------------------------------------------------------------------------------


 

Deemed Investments.  The Company shall select the investment vehicles that are
available for investment under the Plan.  Earnings, gain or loss shall continue
to be credited until the balance in the Participant’s Account is eliminated.

 

Crediting of Earnings Based on Selected Investment Vehicles.  Following the end
of day the New York Stock Exchange is open for business, the Participant’s
Account shall be credited with earnings, gain or loss equal to the rate of
return earned on investment vehicles with respect to any portion of the
Participant’s Account not invested in Stock. If the Participant does not select
any investment vehicle, earnings, gain or loss shall be credited to the
Participant’s Account as if the Participant had selected the lowest risk
investment available under the Plan.

 

Stock Contributions.  A Participant’s deferral of Stock shall be deemed invested
in Stock, must remain invested in Stock, and must be distributed in Stock. 
Participants shall not be permitted to select any other investment vehicles with
respect to a Stock deferral.  The number of shares of Stock contributed by a
Participant shall be allocated to the Participant’s Account in the Plan.  The
accounting records for the portion of the Participant’s Account deemed invested
in Stock shall be maintained in shares rather than dollar values.

 

For the purpose of crediting earnings, gain or loss on Stock contributions,
Stock contributions shall be deemed to be credited as of the day the Stock would
have been received by the Participant.  Earnings, gain or loss shall continue to
be credited until the balance in the Participant’s Account is eliminated.

 

Changes in Investment Vehicle Selection.  The Committee shall establish
rules and procedures for the timing and frequency of investment vehicle
selection. With respect to any investment vehicle other than Stock approved by
the Committee, a Participant may change his or her investment selection as of
each day during which the New York Stock Exchange is open for business.

 

Trust Investments May Be Different Than Participant Account.  The selection of
investment vehicles shall be taken into account solely for the purpose of
crediting earnings, gain or loss on the Participant’s Account.  The Trustee
shall not be required to invest assets of the Trust in accordance with the
investment vehicles selected by Participants.  Regardless of whether the Trustee
invests the Trust in Stock, a Participant’s deemed investment  in Stock shall be
treated as held directly by the Participant solely for the purpose of
determining whether the Participant has exceeded the employee ownership
limitations established by the Company and the Board.

 

--------------------------------------------------------------------------------


 

4.7  Withholding Requirement.  The Company has the discretion to make a lump sum
distribution of a portion of a Participant’s vested Account in an amount
sufficient to satisfy the Participant’s share of FICA and other employment taxes
attributable to the Participant’s vested interest in the Participant’s Account
and all federal, state and local withholding tax liabilities resulting from such
distribution.  The Company shall withhold these amounts in order to satisfy
federal, state and local withholding tax requirements.  All payments under the
Plan are subject to withholding of all taxes, government mandated social benefit
contributions, or other payments required to be withheld which are applicable to
the Participant.  If Company stock is distributed, Participant will receive
shares net of Participant’s tax withholding obligation if not enough cash is
distributed to cover taxes.

 

ARTICLE V

VESTING AND INVESTMENT OF BENEFIT

 

5.1  Vesting.  All amounts withheld from the Participant’s compensation and
earnings, gain, or loss thereon shall be 100% vested at all times.  Company
contributions made pursuant to Section 4.4 and Section 4.5 shall be 100% vested
after the Participant has satisfied the requirements for Retirement, on the
Participant’s Separation from Service due to death or disability, or as
otherwise determined by the Committee.

 

Except as otherwise provided above for Separations from Service due to death or
disability, for Company contributions made prior to January 1, 2011, the
Participant shall be vested in the Participant’s Account attributable to Company
contributions, and earnings, gain, or loss thereon in accordance with the
following schedule:

 

Years of Vesting Service

 

Vested %

 

Less than 2 years

 

0

%

More than 2, but less than 3 years

 

20

%

More than 3, but less than 4 years

 

40

%

More than 4, but less than 5 years

 

60

%

More than 5, but less than 6 years

 

80

%

6 or more years

 

100

%

 

A Participant shall be credited with one Year of Vesting Service for each full
year in the Participant’s period of service commencing with the day the
Participant first performed an hour of service with the Company or any
Affiliated Company and ending on the date the Participant Separates from Service
with the Company and all Affiliated Companies.  Years of Service are  based on
the adjusted date of service for vesting, not date of hire. All Company
contributions made pursuant to Section 4.4 and Section 4.5, and earnings, gain,
or loss thereon will be forfeited if the Participant voluntarily Separates from
Service without qualifying for Retirement, regardless of vesting.

 

For Company contributions made pursuant to the Plan prior January 1, 2011,  the
vesting provisions of Section 5.1 of the Plan prior to the 2011 amendment and
restatement shall continue to apply.

 

--------------------------------------------------------------------------------


 

5.2  Subject to Trust.  All amounts credited to an Participant’s Account under
the Plan shall be subject to the claims of general creditors of the Company and
Affiliated Companies.  All amounts contributed with respect to a Participant to
the Trust shall be held in accordance with the terms of the Trust.

 

5.3  Insurance.  The Company and Affiliated Companies, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of any Participant, in such amounts and in
such forms as the Plan Sponsor may choose.  The Plan Sponsor or the trustee of
the Trust, as the case may be, shall be the sole owner and beneficiary of any
such insurance.  The Participant shall have no interest whatsoever in any such
policy or policies, and at the request of the Plan Sponsor, the Participant
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Plan Sponsor has applied for insurance.

 

ARTICLE VI

PAYMENT OF BENEFIT

 

6.1  Elections.  Payment from the Participant’s Account shall be governed by the
election(s) made by the Participant on form(s) provided to the Committee which
specifies the manner in which the Participant’s Account will be distributed,
except that as soon as administratively practicable following the distribution
date elected (and in any event within 60 days after such date), the
Participant’s entire vested balance in the Account shall be distributed to the
Participant in a single lump sum if such distribution is due to a Separation
from Service, unless the Participant Termination Date is on or after the
Participant’s Retirement.  The Participant may elect any of the forms of payment
permitted and the timing of payment from the methods permitted (lump sum or
installment) and the distribution shall be determined by each individual
election, except that if the Participant’s Account is less than $10,000 on the
date benefits will commence, the Participant shall receive a lump sum payment of
his Account, and, provided further, that the timing of payments must be deferred
at least three years after the end of the Plan Year for which the contributions
that relate to the payments are made unless otherwise determined by the
Committee and no distribution of Company contributions made pursuant to
Section 4.4 and Section 4.5 after December 31, 2010 can be made or commence
prior to a Separation from Service due to Retirement or as otherwise determined
by the Committee.

 

The Participant’s election with respect to the form of payment and with respect
to the timing of payment shall be made prior to the beginning of the Plan Year
in which the Participant contributes to the Plan and will specifically determine
distribution for contributions made and earnings thereon made pursuant to that
election or prior to the Participant’s first contribution if initial eligibility
is after the start of a Plan Year.  For amounts credited to a Participant’s
Account on or after January 1, 2005, the Participant may submit a subsequent
election with respect to the form of payment or the timing of the payment;
however, such subsequent election shall be effective only if: (a) the election
is submitted at least 12 months prior to the earlier of the Participant’s death,
Termination Date, or the date elected by the Participant with respect to
distribution timing and (b) the payment with respect to which such election is
made (except in

 

--------------------------------------------------------------------------------


 

the event of death) must be deferred for a period of not less than 5 years from
the date such payment would otherwise have been made.  As to the amounts
credited to a Participant’s Account prior January 1, 2005, and the earnings and
losses credited thereto, with respect to such amounts, the Participant may
submit a subsequent election with respect to the form of payment or the timing
of the payment; however, such subsequent election shall be effective only if the
election is submitted at least 12 months prior to the earlier of the
Participant’s death, Termination Date, or the date elected by the Participant
with respect to distribution timing. If the Participant fails to make an
election with respect to the form and timing of payments for a Plan Year,
amounts credited to the Participant’s Account for the Plan Year pursuant to the
Participant’s deferral elections, and the earnings credited thereto, will be
distributed in a single lump sum on the Participant’s Separation from Service
and amounts credited to the Participant’s Account for the Plan Year pursuant to
the Company’s contributions made after December 31, 2010, and the earnings and
losses credited thereto, will be distributed in a five annual installments
commencing with the Participant’s Separation from Service qualifying as a
Retirement.  The Participant may make a subsequent election with respect to the
form of payment or the timing of the payment in compliance with the requirements
of this Section 6.1 even if the Participant failed to make an initial deferral
election.

 

6.2  Timing of Payment Permitted.  Subject to Section 6.1, each Participant may
elect the time when distributions will commence from the Participant’s Account
from among the following options: (a) the Participant’s Retirement, (b) the date
specified by the Participant (which may not be between December 1 and
December 31 of any year) which, with respect to Company contributions made
pursuant to Section 4.4 and Section 4.5 after December 31, 2010, cannot be prior
to the time the Participant qualifies for Retirement or as otherwise determined
by the Committee, and (c) any additional times permitted by the Committee, in
its sole discretion, from time to time provided, however, that the timing of any
payment shall be subject to the provisions of Section 11.10.  However, the
Participant’s vested Account will be distributed in a single lump sum if the
Participant has a Termination Date prior to the elected distribution
commencement date and to qualifying for Retirement, and as soon as
administratively practicable following a Participant’s Termination Date (and in
any event within 60 days after the Termination Date has occurred, provided,
however, that if such Termination Date occurs on or after December 1, the
distribution will be made in the next calendar year).  The Participant’s Account
will be distributed in the form of payment elected by the Participant as
permitted by Section 6.3 if the Participant has a Termination Date on or after
qualifying for Retirement, and as soon as administratively practicable following
such Participant’s Termination Date (and in any event within 60 days after the
Termination Date has occurred, provided, however, that if such Termination Date
occurs on or after December 1, the distribution will be made in the next
calendar year and each subsequent installment distribution, if any, will be made
on the anniversary of such distribution date). Although Participants may elect a
separate form and timing of distribution of amounts which relate to each Plan
Year, each payment shall be deemed to be a separate payment for purposes of
Section 409A.

 

6.3  Forms of Payment Permitted.  Subject to Section 6.1, each Participant may
elect one or more of the following forms of payment:  (a) single sum payment in
cash and Stock (to the extent of Stock deferrals in the Participant’s Account),
(b) annual installment payments over 5, 10, or 15 years in cash and Stock (to
the extent of Stock deferrals in the Participant’s

 

--------------------------------------------------------------------------------


 

Account), and (c) any additional forms permitted by the Committee, in its sole
discretion, from time to time.  All Stock deferrals shall be distributed in
Stock.  Each annual installment shall be determined by dividing the
Participant’s Account by the number of remaining installments.

 

6.4 Designation of Beneficiary.  Each Participant may designate one or more
Beneficiaries (who may be designated contingently or successively) to whom the
Participant’s Account is payable in the event of the Participant’s death.  Each
designation will automatically revoke any prior designations by the same
Participant.  The beneficiary designation shall be in writing on a form
prescribed by the Committee.  Any beneficiary designation will be effective as
of the date on which the written designation is received by the Committee during
the lifetime of the Participant.

 

6.5  Death or Disability Prior to Commencement.  If the Participant dies or
Separates from Service due to a disability prior to commencement of distribution
of the Participant’s Account, the Participant’s Account shall be distributed in
a lump sum to the Participant or Participant’s Beneficiary as soon as
administratively practicable following the Participant’s death or disability
(and in any event within 60 days after the such date, provided, however, that if
such death or disability occurs on or after December 1, the distribution will be
made in the next calendar year)

 

6.6 Death After Commencement.  If the Participant dies after commencement of
distribution of benefits, but prior to the complete distribution of all benefits
to which the Participant is entitled under the Plan, payment of the remaining
balance of the Participant’s Account shall be distributed in a lump sum to the
Participant’s Beneficiary as soon as administratively practicable following the
Participant’s death (and in any event within 60 days after the date of death
occurred, provided, however, that if such death occurs on or after December 1,
the distribution will be made in the next calendar year).

 

6.7 Early Distributions on Account of Serious Financial Hardship.  In the event
of Serious Financial Hardship of a Participant, the Participant may request
distribution of some or all of the Participant’s Account allocable to the
Participant’s deferral contributions pursuant to Section 4.1 and the earnings
and losses credited thereto.  The Committee may require such evidence as it
deems necessary to determine if a distribution is warranted.  The Committee
shall have the power to cease further deferrals by the Participant in lieu of or
in addition to permitting a distribution.  Payment shall not be made to the
extent that the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Participant’s
assets, to the extent such liquidation would not itself cause Serious Financial
Hardship.  Distribution shall be limited to the amount necessary to meet the
emergency need.

 

6.8 Separation from Service after Change of Control.  Notwithstanding anything
to the contrary in this Article, if a Participant has a Separation from Service
as an Employee within two years after a Change of Control, the Participant shall
be 100% vested in the Participant’s Account and payment of the Participant’s
entire Account shall be made to the Participant in a lump sum as soon as
practical after termination of employment (and in any event within 60 days after
the Termination Date).

 

--------------------------------------------------------------------------------


 

6.9 Separation from Service Prior to Change of Control.  Notwithstanding
anything to the contrary in this Article, if a Participant has a Separation from
Service as an Employee (actually or pursuant to a Constructive Termination (as
defined below)) prior to a Change of Control, and the Participant reasonably
demonstrates that such separation was at the request or suggestion of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change of Control and a Change of Control involving such third party
occurs, the Participant shall be 100% vested in the Participant’s Account.

 

6.10 Separation from Service for Cause; Separation from Service Prior to
Qualifying for Retirement Other than Due to Death or Disability . 
Notwithstanding anything to the contrary in this Plan, if a Participant has a
Separation from Service for Cause at any time or for reasons other than death or
disability prior to qualifying for Retirement, the Participant’s Account
balances attributable to Company contributions made pursuant to Section 4.4 and
4.5, and the earnings attributable there to, will be forfeited upon termination
or as otherwise determined by the Committee.

 

ARTICLE VII

CHANGE OF CONTROL

 

Change of Control.  For purposes of the Plan, a Change of Control will occur if
any one of the following events occurs:

 

(a)                                Any one person, or more than one person
acting as a group, acquires ownership of stock of CH2M HILL Companies, Ltd.
that, together with stock held by such person or group, constitutes more than
50% of the total Fair Value of  CH2M HILL Companies, Ltd. stock.  However, if
any one person or more than one person acting as a group, owns more than 50% of
the total Fair Value of CH2M HILL Companies, Ltd. stock, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of CH2M HILL Companies, Ltd. (or to cause a change in
the effective control of CH2M HILL Companies, Ltd.).

 

(b)                                There is a change in the effective control of
CH2M HILL Companies, Ltd..  A change in the effective control of CH2M HILL
Companies, Ltd. occurs on the date that either:

 

(i)               Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of CH2M
HILL Companies, Ltd. that represents 30% or more of the total voting power of
CH2M HILL Companies, Ltd. stock; or

 

(ii)       a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

 

--------------------------------------------------------------------------------


 

(c)                                 Any one person, or more than one person
acting as a group, acquires ownership of all or substantially all of the assets
of CH2M HILL Companies, Ltd.

 

(d)                                The stockholders of CH2M HILL Companies, Ltd.
approve a plan of liquidation or dissolution of CH2M HILL Companies, Ltd. and
such transaction is consummated.

 

For purposes of the definition in this Section 7.1 “persons acting as a group”
shall have the following meaning:  Persons will not be considered to be acting
as a group solely because they purchased stock of CH2M HILL Companies, Ltd. at
the same time, or as a result of the same public offering.  However, persons
will be considered to be acting as a group if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation.  If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

 

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of Change of Control under Section 409A.

 

ARTICLE VIII

PLAN ADMINISTRATION

 

8.1 Committee.  The Plan shall be administered by the Compensation Committee
appointed by and serving at the pleasure of the Board.  The composition of the
Committee shall consist of those members as described in the Charter of the
Committee, as may be amended from time to time (the “Charter”).

 

8.2 Committee Meetings and Actions.  The Committee shall hold meetings and have
the authority to take such action as determined in the Charter

 

8.3 Powers of Committee.  The Committee shall, in its sole discretion, select
the Participants from among the Employees and establish such other terms under
the Plan as the Committee may deem necessary or desirable and consistent with
the terms of the Plan.  The Committee shall determine the form or forms of the
agreements with Participants that shall evidence the particular provisions,
terms, conditions, rights and duties of the Plan Sponsor and the Participants. 
The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company.  The Committee may from time to time delegate its
responsibilities as it determines is necessary, in its sole discretion.  The
Committee may correct any defect, supply any omission, reconcile any
inconsistency in the Plan or in any agreement entered into under the Plan, and
reconcile any inconsistency between the Plan and any Agreement in the manner and
to the extent it shall deem expedient, and the Committee shall be the sole and
final judge of such expediency.

 

--------------------------------------------------------------------------------


 

No member of the Committee shall be liable for any action or determination made
in good faith.  The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons.  The Committee has delegated to the CEO and
CHRO, acting jointly, the ability to make decisions about the establishment of
election periods, the minimum deferral period, the permitted timing of payments,
the permitted forms of payment, vesting of Company contributions subject to
Section 5.1 and other administrative features of the Plan as well as to select
those Employees (other than the CEO and CHRO) who will participate in the Plan
from time to time; provided, however, that the timing of any payment shall be
subject to the provisions of Section 11.10.  The CEO and CHRO shall inform the
Committee of any such decisions at the next regularly scheduled Committee
meeting.  Day to day administration of the Plan shall be performed by employees
of the Company.

 

8.4 Interpretation of Plan.  The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Participants’ Account.

 

8.5 Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Plan
Sponsor against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person’s own behalf.  The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

ARTICLE IX

CLAIMS PROCEDURE

 

9.1 Request for Determination of Benefits.  A Participant or Beneficiary may
submit a written request for a determination with respect to the amount of
benefits distributable.  The Committee must evaluate the request and notify the
Participant or Beneficiary of the determination within 90 days after the request
is received.  If special circumstances exist, this time period may be extended
to a total of 180 days.

 

9.2 Denial of Claims.  The Committee shall make all determinations as to the
right of any person to a benefit or the amount of such benefit under this Plan.
The Committee shall provide adequate notice in writing to any claimant whose
claim for benefits under the Plan has been denied.  The Committee’s claim denial
notice shall set forth:

 

--------------------------------------------------------------------------------


 

(a)           the specific reason or reasons for the denial;

 

(b)           specific references to pertinent Plan provisions on which the
denial is based;

 

(c)                                  a description of any additional material
and information needed for the claimant to perfect the claim and an explanation
of why the material or information is needed; and

 

(d)                                 an explanation of the Plan’s claims review
procedure describing the steps to be taken by a Participant or Beneficiary who
wishes to submit his or her claim for review, including any applicable time
limits, and a statement of the Participant’s or Beneficiary’s right to bring a
civil action under Employee Retirement Income Security Act of 1974, as amended §
502(a) if the claim is denied on review.

 

A Participant or Beneficiary who wishes to appeal the adverse determination must
request a review in writing to the Committee within 60 days after the appealing
Participant or Beneficiary received the denial of benefits.

 

9.3 Appeal Procedure.  A Participant or Beneficiary may appeal a denial of
benefits. Appeals must be made in writing to the Committee within 60 days after
the claimant receives the notice of denial. A Participant or Beneficiary
appealing a denial of benefits (or the authorized representative of the
Participant or Beneficiary) shall be entitled to:

 

(a)                                 submit in writing any comments, documents,
records and other information relating to the claim and request a review;

 

(b)                                 review pertinent Plan documents; and

 

(c)                                  upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim.  A document, record, or other information shall be considered
relevant to the claim if such document, record, or other information (i) was
relied upon in making the benefit determination, (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, or (iii) demonstrates compliance with the
administrative processes and safeguards designed to ensure and verify that
benefit claim determinations are made in accordance with the Plan and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Participants or Beneficiaries.

 

The Committee shall reexamine all facts related to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances.

 

--------------------------------------------------------------------------------


 

9.4 Decision on Review.  The decision on review of a denied claim shall be made
in the following manner:

 

(a)                                 The decision on review shall be made by the
Committee, who may in its discretion hold a hearing on the denied claim.  The
Committee shall make its decision solely on the basis of the written record,
including documents and written materials submitted by the Participant or
Beneficiary (or the authorized representative of the Participant or
Beneficiary).  The Administrator shall make its decision promptly, which shall
ordinarily be not later than 60 days after the Plan’s receipt of the request for
review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing.  In that case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review.  If an extension of time is required due to special
circumstances, the Committee will provide written notice of the extension to the
Participant or Beneficiary prior to the time the extension commences, stating
the special circumstances requiring the extension and the date by which a final
decision is expected.

 

(b)                                 The decision on review shall be in writing,
written in a manner calculated to be understood by the Participant or
Beneficiary.  If the claim is denied, the written notice shall include specific
reasons for the decision, specific references to the pertinent Plan provisions
on which the decision is based, a statement of the Participant’s or
Beneficiary’s right to bring an action under ERISA § 502(a), and a statement
that the Participant or Beneficiary is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.  A document,
record, or other information shall be considered relevant to the claim if such
document, record, or other information (i) was relied upon in making the benefit
determination, (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

The Committee’s decision on review shall be final.  In the event the decision on
review is not provided to the Participant or Beneficiary within the time
required, the claim shall be deemed denied on review.

 

ARTICLE X

AMENDMENT, MODIFICATION AND TERMINATION

 

The Plan Sponsor reserves the right to amend or terminate this Plan at any time
by action of the Board, directly or through delegation by the Board to one of
its committees.  The

 

--------------------------------------------------------------------------------


 

Company may terminate further deferrals under the Plan for any reason with
respect to deferrals for Plan Years beginning after the date of the Company’s
termination of the Plan.  In the event of such cessation of deferrals, all other
rights and obligations shall continue until all Participants’ Account have been
paid to all Participants under the terms of the Plan.  At any time following a
Change of Control, the Company may terminate the Plan.  If the Company
terminates the Plan following a Change of Control within the meaning of
Section 409A, each Participant’s Account shall become immediately due and
payable.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

11.2 No Right to Continued Employment.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of the Participant’s employment by, or consulting
relationship with, the Company, or interfere in any way with the right of the
Company, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant.  Nothing in this Plan shall
limit or impair the Company’s right to terminate the employment of any
employee.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee in its sole discretion.  Participation in this Plan
is a matter entirely separate from any pension right or entitlement the
Participant may have and from the terms or conditions of the Participant’s
employment.  Participation in this Plan shall not affect in any way a
Participant’s pension rights or entitlements or terms or conditions of
employment.  Any Participant who leaves the employment of the Company shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

 

11.3 Non-Assignability.  Neither a Participant nor a Beneficiary may voluntarily
or involuntarily anticipate, assign, or alienate (either at law or in equity)
any benefit under the Plan, and the Committee shall not recognize any such
anticipation, assignment, or alienation.  Furthermore, a benefit under the Plan
shall not be subject to attachment, garnishment, levy, execution, or other legal
or equitable process.  Any attempted sale, conveyance, transfer, assignment,
pledge or encumbrance of the rights, interests or benefits provided pursuant to
the terms of the Plan or the levy of any attachment or similar process
thereupon, shall by null and void and without effect.

 

11.4 Participation in Other Plans.  Nothing in this Plan shall affect any right
which the Participant may otherwise have to participate in any retirement plan
or agreement which the Company or an Affiliated Company has adopted or may adopt
hereafter.

 

--------------------------------------------------------------------------------


 

11.5 Governing Law.  To the extent not preempted by federal law, this Plan shall
be construed in accordance with, and shall be governed by, the laws of the State
of Delaware.

 

11.6 Entire Understanding.  This instrument contains the entire understanding
between the Company and the Employees participating in the Plan relating to the
Plan, and supersedes any prior agreement between the parties, whether written or
oral.  Neither this Plan nor any provision of the Plan may be waived, modified,
amended, changed, discharged or terminated without action by the Board.

 

11.7 Provisions Severable.  To the extent that any one or more of the provisions
of the Plan shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

11.8 Headings.  The article and section headings are for convenience only and
shall not be used in interpreting or construing the Plan.

 

11.9 Successors, Mergers, or Consolidations.  Any Agreement under the Plan shall
inure to the benefit of and be binding upon (a) the Company and its successors
and assigns and upon any corporation into which the Company may be merged or
consolidated, and (b) the Participant, and his heirs, executors, administrators
and legal representatives.

 

11.10  Section 409A.  Anything in this Plan to the contrary notwithstanding, if

 

(a)                   on the date of termination of Participant’s employment
with the Company or a subsidiary,

(b)                   Participant is determined to be a Key Employee,

(c)                    the payments exceed the amounts permitted to be paid
pursuant to the Treasury Regulations, and

(d)                   such delay (6 months plus 1 day) is required to avoid the
imposition of the tax set forth in Section 409A as a result of such termination
the Participant would receive any payment that, absent the application of this
Section 11.10, would be subject to interest and additional tax imposed pursuant
to Section 409A, then no such payment shall be payable prior to the date that is
the earliest of (i) 6 months and 1 day after the Participant’s Termination Date,
(ii) the Participant’s death or (3) such other date as will cause such payment
not to be subject to interest and additional tax under Section 409A (with a
catch-up payment equal to the sum of all amounts that have been delayed to be
made as of the date of the initial payment).

 

For purposes of the Plan, a termination of employment shall be considered to
occur only upon a Separation from Service within the meaning of Section 409A and
the regulations issues under Section 409A.

 

It is the intention of the Company and the Participant that payments or benefits
payable under this Plan not be subject to the additional tax imposed pursuant to
Section 409A.  To the extent

 

--------------------------------------------------------------------------------


 

such potential payments or benefits could become subject to such Section, the
Company and Participant shall cooperate to structure the payments with the goal
of giving the Participant the economic benefits described herein in a manner
that does not result in such tax being imposed.

 

11.2      Rabbi Trust.  The Company may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

 

--------------------------------------------------------------------------------